Name: 2013/28/EU: Commission Implementing Decision of 16Ã November 2012 adopting a first updated list of sites of Community importance for the Steppic biogeographical region (notified under document C(2012) 8232)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  natural environment;  regions and regional policy;  Europe
 Date Published: 2013-01-26

 26.1.2013 EN Official Journal of the European Union L 24/643 COMMISSION IMPLEMENTING DECISION of 16 November 2012 adopting a first updated list of sites of Community importance for the Steppic biogeographical region (notified under document C(2012) 8232) (2013/28/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Steppic biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises parts of the Union territory of Romania, as specified in the biogeographical map approved on 20 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process which was initiated in 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Union. (3) The initial list of sites of Community importance for the Steppic biogeographical region, within the meaning of Directive 92/43/EEC, was adopted by Commission Decision 2008/966/EC (2). On the basis of Articles 4(4) and 6(1) of Directive 92/43/EEC, the Member State concerned has to designate the sites included in the list of sites of Community importance for the Steppic biogeographical region as special areas of conservation as soon as possible and within six years at most, establishing conservation priorities and the necessary conservation measures. (4) In the context of a dynamic adaptation of the Natura 2000 network, the lists of sites of Community importance are reviewed. An update of the list of sites of Community importance for the Steppic biogeographical region is therefore necessary. (5) On the one hand, the update of the list of sites of Community importance for the Steppic biogeographical region is necessary in order to include additional sites that have been proposed since 2010 by Romania as sites of Community importance for the Steppic biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. For these additional sites, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of this Decision. (6) On the other hand, the update of the list of sites of Community importance for the Steppic biogeographical region is necessary in order to reflect any changes in site-related information submitted by Romania following the adoption of the initial Union list. In that sense, the updated list of sites of Community importance for the Steppic biogeographical region constitutes a consolidated version of the list of sites of Community importance for the Steppic biogeographical region. It should be stressed that, for any site included in this Decision, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of the list of sites of Community importance in which the site was included for the first time. (7) For the Steppic biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC were transmitted to the Commission between June 2007 and October 2011, in accordance with Article 4(1) of that Directive. (8) The lists of proposed sites were accompanied by information on each site, supplied in the format established by Commission Decision 97/266/EC of 18 December 1996 concerning a site information format for proposed Natura 2000 sites (3). (9) That information includes the map of the site transmitted by the Member State concerned, name, location and extent of the site, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (10) On the basis of the draft list drawn up by the Commission in agreement with the Member State concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Steppic biogeographical region should be adopted. (11) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was done using the best available information at present. (12) The Member State concerned has not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. Taking into account the delay in receiving the information and reaching agreement with the Member State, it is necessary to adopt an updated list of sites, which will need to be reviewed in accordance with Article 4 of Directive 92/43/EEC. (13) Given that knowledge on the existence and distribution of some of the natural habitat types of Annex I and species of Annex II to Directive 92/43/EEC remains incomplete, it should not be concluded that the network is either complete or incomplete. The list should be reviewed, if necessary, in accordance with Article 4 of Directive 92/43/EEC. (14) In the interests of clarity and transparency, Decision 2008/966/EC should be repealed. (15) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The first updated list of sites of Community importance for the Steppic biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 Decision 2008/966/EC is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 November 2012. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 344, 20.12.2008, p. 117. (3) OJ L 107, 24.4.1997, p. 1. ANNEX First updated list of sites of Community importance for the Steppic biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : *= presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Romania. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude ROSCI0005 Balta AlbÃ  - Amara  JirlÃ u  Lacul SÃ rat CÃ ¢ineni * 6 300,3 27,2847 45,2300 ROSCI0006 Balta MicÃ  a BrÃ ilei 20 872,1 27,9086 44,9978 ROSCI0012 BraÃ ul MÃ cin * 10 235,4 28,1311 45,0081 ROSCI0022 Canaralele DunÃ rii * 25 943 28,0781 44,4100 ROSCI0053 Dealul Alah Bair * 193,5 28,2181 44,5022 ROSCI0060 Dealurile Agighiolului * 1 433,3 28,8136 45,0447 ROSCI0065 Delta DunÃ rii * 454 037,3 28,9203 44,9003 ROSCI0067 Deniz Tepe * 413,7 28,6889 45,0033 ROSCI0071 DumbrÃ veni  Valea Urluia  Lacul Vederoasa * 17 971 27,9800 43,9694 ROSCI0072 Dunele de nisip de la Hanul Conachi * 241,7 27,5772 45,5706 ROSCI0083 FÃ ¢ntÃ ¢niÃ a Murfatlar * 577,5 28,3856 44,1572 ROSCI0103 Lunca BuzÃ ului * 6 986,5 26,8722 45,1519 ROSCI0105 Lunca JoasÃ  a Prutului * 5 806 28,1483 45,7653 ROSCI0114 MlaÃtina Hergheliei  Obanul Mare Ãi PeÃtera Movilei * 232,2 28,5717 43,8344 ROSCI0123 MunÃ ii MÃ cinului * 16 893,9 28,3308 45,1469 ROSCI0131 OlteniÃ a  MostiÃtea  Chiciu 11 348,7 26,9117 44,2194 ROSCI0133 PÃ durea BÃ deana * 60,6 27,5717 46,1572 ROSCI0134 PÃ durea Balta  Munteni 86 27,4656 45,9497 ROSCI0139 PÃ durea Breana  RoÃcani * 156,8 27,9956 45,9269 ROSCI0149 PÃ durea Eseschioi  Lacul Bugeac * 2 965,7 27,4350 44,0789 ROSCI0151 PÃ durea GÃ ¢rboavele * 219,1 27,9989 45,5767 ROSCI0157 PÃ durea Hagieni  Cotul VÃ ii * 3 617,7 28,4500 43,7889 ROSCI0162 Lunca Siretului Inferior * 25 080,7 27,3425 45,7728 ROSCI0163 PÃ durea MogoÃ - MÃ ¢Ã ele * 64,9 27,9481 45,7222 ROSCI0165 PÃ durea PogÃ neÃti * 180,9 28,0261 45,9753 ROSCI0169 PÃ durea Seaca  Movileni * 50,9 27,5333 46,2883 ROSCI0172 PÃ durea Ãi Valea Canaraua Fetii  Iortmac * 13 630,9 27,6158 44,1050 ROSCI0175 PÃ durea TÃ lÃ Ãmani 53,4 27,8406 46,1217 ROSCI0178 PÃ durea TorceÃti 129,9 27,4908 45,6811 ROSCI0191 PeÃtera Limanu 12,4 28,5242 43,8069 ROSCI0201 PodiÃul Nord Dobrogean * 84 811,5 28,5019 44,9703 ROSCI0213 RÃ ¢ul Prut 10 540 27,7850 47,2136 ROSCI0215 Recifii Jurasici Cheia * 5 686,2 28,4417 44,4853 ROSCI0259 Valea CÃ lmÃ Ã uiului * 17 922,9 27,0450 45,0067 ROSCI0278 BorduÃani  Borcea * 5 809,7 27,9231 44,5764 ROSCI0286 Colinele Elanului * 755,3 27,9761 46,3389 ROSCI0290 Coridorul IalomiÃ ei * 26 726,8 26,4756 44,7211 ROSCI0305 Ianca  Plopu  SÃ rat  ComÃ neasca * 3 222,4 27,6481 45,2258 ROSCI0307 Lacul SÃ rat  BrÃ ila * 376,7 27,8817 45,1944 ROSCI0308 Lacul Ãi PÃ durea Cernica 3 267,3 26,2956 44,4433 ROSCI0309 Lacurile din jurul MÃ scurei 1 159,7 27,3964 46,3481 ROSCI0315 Lunca Chineja 944,9 27,9600 45,8006 ROSCI0319 MlaÃtina de la FeteÃti 2 019,8 27,8039 44,3431 ROSCI0335 PÃ durea Dobrina  HuÃi * 8 518,3 27,9717 46,5808 ROSCI0343 PÃ durile din Silvostepa MostiÃtei * 2 119,8 26,7294 44,2431 ROSCI0353 PeÃtera  Deleni 2 508,1 28,0267 44,1100 ROSCI0360 RÃ ¢ul BÃ ¢rlad Ã ®ntre Zorleni Ãi Gura GÃ ¢rbÃ voÃ ului 2 569,4 27,6700 46,2108 ROSCI0389 SÃ rÃ turile de la Gura IalomiÃ ei  Mihai Bravu * 3 449,4 27,7622 44,7514 ROSCI0398 Straja-CumpÃ na 1 117 28,5106 44,0936